DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 9/9/2021, with respect to independent claims, as amended, have been fully considered and are persuasive.

Allowable Subject Matter
Claims 1 and 3-19 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A method of controlling repair of a volatile memory device, the method comprising: performing a patrol read operation repeatedly to identify error position information of one or more errors included in read data from the volatile memory device; obtaining accumulated error information by accumulating the error position information based on the patrol read operation performed repeatedly; identifying error attribute information based on the accumulated error information, the error attribute information indicating correlation between the one or more errors included in the read data and a structure of the volatile memory device; and performing []";
Since, no prior art was found to teach: ”wherein generating the accumulated error information comprises: storing, in an accumulated error table, one or more candidate fail row addresses having correctable errors among entire row addresses of the volatile memory device and correctable error numbers respectively corresponding to each of the one or more candidate fail row addresses, each of the correctable error numbers indicating a number of errors in a respective candidate fail row address” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 15, 
Prior art has been found to teach “A method of controlling repair of a volatile memory device, the method comprising: performing a patrol read operation repeatedly to identify error position information of one or more errors included in read data from the volatile memory device; obtaining accumulated error information by accumulating the error position information based on the patrol read operation performed repeatedly; identifying error attribute information based on the accumulated error information, the error attribute information indicating correlation between the one or more errors included in the read data and a structure of the volatile memory device; performing a runtime repair operation with respect to the volatile memory device based on the []";
Since, no prior art was found to teach: ”loading the accumulated error information and the error attribute information from the nonvolatile memory device to the volatile memory device when the volatile memory device is powered on” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 16, 
Prior art has been found to teach “A method of controlling repair of a volatile memory device, the method comprising: performing a patrol read operation repeatedly to identify error position information of one or more errors included in read data from the volatile memory device; obtaining accumulated error information by accumulating the error position information based on the patrol read operation performed repeatedly; identifying error attribute information based on the accumulated error information, the error attribute information indicating correlation between the one or more errors included in the read data and a structure of the volatile memory device; and performing a runtime repair operation with respect to the volatile memory device based on the accumulated error information and the error attribute information, wherein generating the accumulated error information comprises: storing, in an accumulated error table, []";
Since, no prior art was found to teach: ”including one or more candidate fail row addresses and one or more candidate fail column addresses based on a present patrol read operation” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 18, 
Prior art has been found to teach “A method of controlling repair of a volatile memory device included in a storage device, the method comprising: performing a patrol read operation repeatedly to identify error position information of one or more errors included in read data from the volatile memory device while the storage device is in an idle mode; storing as accumulated error information, in an accumulated error table, one or more candidate fail row addresses having correctable errors, among entire row addresses of the volatile memory device, and correctable error numbers respectively corresponding to each of the one or more candidate fail row addresses by accumulating the error position information based on the patrol read operation []";
Since, no prior art was found to teach: ”performing a post package repair operation with respect to the volatile memory device based on the accumulated error information and the error attribute information” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 19, the claim recites essentially similar limitations as in claim 1;
For dependent claims 3-14 and 17, the claims are allowed due to their dependency on allowable independent claims 1 and 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ryu et al. (US 2019/0027230 A1) teaches error correction for row address and accumulating errors but not patrolling.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114